Title: To Thomas Jefferson from James Monroe, 27 July 1787
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Fredricksburg. July 27. 1787.

I can scarcely venture on an apology for my silence for sometime past but hope notwithstanding to be forgiven. Since I left N. Yk. I have been employ’d in the discharge of duties entirely new to me, oftentimes embarrassing and of course highly interesting, but which have sought the accomplishment of only a few objects. In Octr. last I was admitted to the bar of the courts of appeal and chancery and the April following of the general court. In the course of the winter I mov’d my family to this town, in which I have taken my residence with a view to my profession. These pursuits tho’ confin’d have not been attended with the less difficulty. A considerable part of my property has consisted in debts, and to command it or any part of it, hath been no easy matter. Indeed in this respect I have fail’d almost altogether. Several considerations have induc’d me to prefer this place for the present, the principal of which is the command of an house and other accomodations (the property of Mr. Jones) upon my own terms. My standing at the bar hath been so short that I cannot judge of it in that respect, tho’ am inclin’d to believe it, not an ineligible position for one of that profession. But I consider my residence here as temporary, merely to serve the purpose of the time, and as looking forward to an establishment somewhere on this side the mountains, and as convenient as possible to Monticello. Mr. Jones is in ill health and begins to be satisfied his existence depends in a great degree upon a similar position. I have earnestly advis’d him to move up and at least make the experiment. Mrs. Monroe hath added a daughter to our society who tho’ noisy, contributes greatly to its amusement. She is very sensibly impress’d with your kind attention to her, and wishes an opportunity of shewing how highly she respects and esteems you. With the political world I have had little to do since I left Congress. My anxiety however for the general welfare hath not been diminished. The affairs of the federal government are, I believe, in the utmost confusion; the convention  is an expedient that will produce a decisive effect. It will either recover us from our present embarrassments or complete our ruin; for I do suspect that if what they recommend should be rejected this would be the case. But I trust that the presence of Genl. Washington will have great weight in the body itself, so as to overawe and keep under the demon of party, and that the signature of his name to whatever act shall be the result of their deliberations will secure its passage thro’ the union.The county in which I reside have plac’d me in the Legislature. I have been mortified however to accept this favor from them, at the expence of Mr. Page. I supposed it might be serviceable to me in the line of my profession. My services have been abroad, and the establishment others have gain’d at the bar in the mean time requires every effort in my power to repair the disadvantage it hath subjected me to. The governor, I have reason to believe is unfriendly to me and hath shewn (If I am well inform’d) a disposition to thwart me; Madison, upon whose friendship I have calculated, whose views I have favored, and with whom I have held the most confidential correspondence since you left the continent, is in strict league with him and hath I have reason to believe concurr’d in arrangements unfavorable to me; a suspicion, supported by some strong circumstances, that this is the case, hath given me great uneasiness. However in this I may be disappointed and I wish it may be so.I shall I think be strongly impress’d in favor of and inclined to vote for whatever they will recommend. I have heard from Beckley tho’ not from himself (who accompanied the Governor up, in expectation of being appointed clerk) they had agreed on giving the United States a negative upon the laws of the several States, if it can be done consistently with the constitutions of the several States. Indeed it might be well to revise them all, and incorporate the federal constitution in each. This I should think proper. It will if the body is well organized, be the best way of introducing uniformity in their proceedings that can be devised, of a negative kind, or by a power to operate indirectly. But a few months will give us the result be it what it may. You mentioned in your last the injury you had sustained in your wrist. How did it happen? I hope you found your trip to the south of advantage. Your Daughters I hope are well. Nothing be assur’d will give me more pleasure than to hear from you frequently. If I can be of service in your private affairs in any line, or with respect to Peter Carr I beg of you to command me. It will always be convenient for me to attend  to any thing of that kind, either in person or by a suitable messenger. I am Dear Sir your affectionate friend & servant,

Jas. Monroe

Where is Short? How is he. Remember me to him.

